Glass, Deputy Attorney General,
We have your request for an opinion “whether it is or is not lawful to place two or more locations on weighmasters’ licenses”. We assume you refer to the license required under section 6 of the Act of July 19, 1935, P. L. 1356, 76 PS §347. This section of the act was amended by the Act of June 24,1939, P. L. 865.
A consideration of the entire act leads us to the conclusion that not more than one location may be specified on a weighmaster’s license issued by your department *523under the provisions of the above-mentioned act. This act in its amended form requires, inter alia, that no person shall make or issue a weight certificate of solid fuel unless licensed by the Secretary of the Department of Internal Affairs; that application for such license shall he made upon a form prescribed and shall indicate the place where the weighmaster shall perform this function, and the type and capacity of the scale to be used by the applicant; that each license shall be kept at the place where the weighmaster is engaged in weighing; and that such license must be revoked by the Secretary of the Department of Internal Affairs when the weighmaster has lost his employment at the place of weighing for which the license has been issued.
The act further provides that where a license has been revoked the employer may substitute another weigh-master in his employ at the place for which the license has been revoked, and, in case of the absence or inability of a licensed weighmaster to act, and he is substituted, as above set forth, such substituted weighmaster shall not be authorized to continue as weighmaster at the place of substitution for a period in excess of 30 days, unless with the written consent of the Secretary of Internal Affairs.
We think the foregoing requirements -of the act of assembly under consideration clearly show that the legislature intended that a weighmaster be licensed for one particular place. Attention is called to the fact that the act throughout speaks in the singular of the location for which a license is issued, as the place where the weigh-master shall perform his duties under the license issued to him. If it had intended that more than one location might be placed on a weighmaster’s license, it would have used the plural when referring to the place instead of the singular.
We are, therefore, of the opinion, and you are accordingly advised, that it is not lawful to place more than one location on a weighmaster’s license.